       Case 4:12-cr-00213-KGB Document 358 Filed 10/18/18 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS

Terry Doshier,Movant,

V



United States of America,Respondent.               Request for Reconsideration
                                                   for additional Sentence Reduction
                                         )         pursuant to 18USC3582(c)(2)
                                                   ana Retroactive Guideline
                                                   Amendment 782.
COMES NOW,Movant Terry Doshier as pro-se,to move this Honorable Court for additional
Sentence Reduction pursuant to Title 18USC3582(c)(2) in regard to the Retroactive
Guideline Amendment 782,which took affect on November lst,2014.

In light of a Prior ORDER Dated February 12th 2014,the Court Granted a reduction
from 235 months to 188 months.47 months was reduced by the courts.

The Movant,states the following to the courts;
Movants attorney ROB FRANCIS told him,"IF" he would drop his appeal,the Prosecutor
JOHN RAY WHITE would not object to his two point reduction (18USC3582 and 782).Movant
did dismiss the appeal.With the understanding that he would drop two points
and be sentenced from the lower end of that level.The movant was in fact sentenced
in the middle of that range,not the lower.This caused the movant to lose approx
20 more months off his sentence.
Movant was told he would go to the bottom of his sentence sentence range.Instead
of going to 14 years,as I was told,I went to 15 years and 9 months.

                                  CONCLUSION
Movant asks the Courts to re-visit his prior Motion 18USC3582 and 782,and reconsider
sentencing him to the bottom of that range which is approx 20 more months off,and
Grant that request.Esp;under the reasons stated above.Movant did dismiss appeal,and
was told he would get 14 years,and Movant did what he agreed to do.The Attorney
and Prosecutor both failed to stand by what was agreed on.If the Movant would
of known then,what he knows now,he would never dropped that appeal,unless all
parties did what was agreed on.I ask the Court to Grant my request,and/or set
this for hearing,as I can be there by PHONE,to argue my case.

Sincerely,~<~                          BOP#27524-009     Datedr2018.
